Name: Regulation (EU) 2015/2284 of the European Parliament and of the Council of 25 November 2015 repealing Council Directive 76/621/EEC relating to the fixing of the maximum level of erucic acid in oils and fats and Council Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry
 Type: Regulation
 Subject Matter: chemistry;  health;  economic policy;  EU finance;  processed agricultural produce;  agri-foodstuffs
 Date Published: nan

 11.12.2015 EN Official Journal of the European Union L 327/23 REGULATION (EU) 2015/2284 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 November 2015 repealing Council Directive 76/621/EEC relating to the fixing of the maximum level of erucic acid in oils and fats and Council Regulation (EC) No 320/2006 establishing a temporary scheme for the restructuring of the sugar industry THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 42, Article 43(2) and Article 114 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Improving the transparency of Union law is an essential element of the better law making strategy that Union institutions are implementing. In that context it is appropriate to repeal those legal acts which no longer have real effect. (2) The following legal acts relating to the common agricultural policy have become obsolete, even though formally they are still in force:  Council Directive 76/621/EEC (3). The content of that Directive has been taken up by Commission Regulation (EC) No 1881/2006 (4);  Council Regulation (EC) No 320/2006 (5). The temporary scheme established by that Regulation was applicable only until the marketing year 2009/2010. (3) For reasons of legal certainty and clarity, those obsolete legal acts should be repealed, HAVE ADOPTED THIS REGULATION: Article 1 Directive 76/621/EEC and Regulation (EC) No 320/2006 are repealed. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 November 2015. For the European Parliament The President M. SCHULZ For the Council The President N. SCHMIT (1) Opinion of 1 July 2015 (not yet published in the Official Journal). (2) Position of the European Parliament of 27 October 2015 (not yet published in the Official Journal) and decision of the Council of 16 November 2015 (not yet published in the Official Journal). (3) Council Directive 76/621/EEC of 20 July 1976 relating to the fixing of the maximum level of erucic acid in oils and fats intended as such for human consumption and in foodstuffs containing added oils or fats (OJ L 202, 28.7.1976, p. 35). (4) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5). (5) Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community and amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy (OJ L 58, 28.2.2006, p. 42).